Exhibit *** Confidential Portion has been omitted pursuant to a request for confidential treatment by the Company to, and the material has been separately filed with, the SEC. Each omitted Confidential Portion is marked by three Asterisks. THIRD AMENDMENT TO CONTRACT FOR ALASKA ACCESS SERVICES This Third AMENDMENT to the CONTRACT FOR ALASKA ACCESS SERVICES is made as of this 27 day of Feb, 1998, between GENERAL COMMUNICATIONS, INC. and its wholly owned subsidiary GCI COMMUNICATION CORP., an Alaska corporation (together "GCI") with offices located at 2550 Denali Street, Suite 1000, Anchorage, Alaska99503-2781, and MCI TELECOMMUNICATIONS CORPORATION ( "MCI" ) with offices located at 1801 Pennsylvania Avenue, N.W., Washington, DC20006. WHEREAS, GCI and MCI entered into a contract for ALASKA ACCESS SERVICES, effective, as of January, 1 1993 and WHEREAS, GCI and MCI desire to amend the Contract, NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, GCI and MCI agree as follows: 1.Paragraph 2. B. (2) of the contract shall be deleted and the following inserted in its place: (2) MCI Southbound Traffic. MCI Southbound Traffic ( except for ***) shall be charged at the following rates per minute in the appropriate periods: DateRate in
